DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-60 have been cancelled. 
Claims 1-20 are pending and under examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10422806 (abbreviated as 806’). Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent 806’ and the instant application use diluted sample to exploit different assay parameters, such as incubation time (duration), alternate reagents, changing temperature to improve an assay. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sittampalam (J. Immunological Methods 1996 190: 151-161), or alternatively, are rejected under 35 USC 103(a) as being unpatentable by Sittampalam in view of Dayel (US 20140087403; IDS reference). 

Assay improvement and quality assurance plays an important role in the development and advancement of technology.  It is well-known and commonly practiced in the field to optimize an assay prior or after its usage. The optimization almost becomes a routine to one ordinary skill in the field in order to achieve better sensitivity, specificity and cost-benefits or time-saving format. The instant application falls into this category of “improving” or “optimization” for an assay, i.e. exploiting different parameters, involving in an assay such as various steps recited in the claim, in order to achieve a better sensitivity, specificity or cost-benefits for the assay. 

Sittampalam studies optimization of a competitive ELISA (See Abstract). Several factors (parameters) involving ELISA have been under investigation, including plate washing (2 times vs. 5 times), reagent and substrate incubation time (read on claim 1 step (iii)), antibody dilution and incubation temperature (read on claim 1 step (ii))(See Table 1 (A) and (B)). As to the pretreatment step, washing plate twice is sufficient comparing to five times (read on claims 1, 3-4).  Note, the sample preparation with buffers can be considered reduced volume of sample under broadest reasonable interpretation (BRI). It is also noted that a wide range of LY163502, i.e. from 2 pg/ml to 1000 pg/ml, were tested (read on dilution greater than 10-fold, See Figure 2). For the 10-fold dilution, it is envisioned by the standard curve ranges. One ordinary skilled in the art would have often uses ranges at least 10 to 100 fold for experimental design, i.e. 0M, 0.5M, 1M, 10M, 20M, 50 M, 100M.

Alternatively, using smaller (reduced) sample volume has been known and commonly practiced in the field as suggested by Dayel because it offers advantages of (1) saving the sample; (2) less reagents needed for smaller sample size, e.g. 10-fold reduction of sample volume would only less reagents (See section 0141, 0146).  This concept is important since the amount of sample is proportional to the amount of reagents. One ordinary skill in the art can always have pilot test with smaller amount of sample and smaller amount reagents (in proportion or minute scale) to save time and cost (followed by large scale if the assay works). Thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have smaller sample volume as taught by Dayel to take advantages of saving samples and reagents for the assay for cost-benefits. 

With regard to claims 2 and 11, Sittampalam also uses smaller volume, i.e. 210 µl < 250 µl (see page 158, left column). Moreover, Dayel also teaches using small volume, such as 20 or 10 ul (See section 011-015). Again, using small portion from the sample or more fold dilution is within routine practice in the field (See above discussion). 

With regard to claim 5, at least the amount of antibody is increased (See Sittampalam Table 1).

With regard to claim 6, at least two temperate, i.e. 30 and 37 οC were studied (See Sittampalam Table 1). 

With regard to claim 7, 17 and 18 the volume range, i.e. less than 10 µl, it all depends on the concentration of the stock solution. For instance, if higher stock solution, then the aliquot volume would have been prima facie obvious less, e.g. 10 or 5 µl, for the standard curve concentration range. Alternatively, moreover, Dayel teaches using 5, 10, 15, 20, 30, 50, 100 µl smaller volume sample for the assay (see above). 

With regard to claim 8, the steps of incubation time or temperature or concentration of antibody or substrate are changed for the study (See above Sittampalam).

With regard to claim 10, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the optimized ELISA assay to biological samples, such as urine or blood or stool, with reasonable expectation of success 

With regard to claim 11-13, the results were read by array optical reader (See page 153, right column; Sittampalam).

With regard to claim 14, it is noted that the reagent incubation time is 30 min (read on about 30 min; See Sittampalam). Thus, the combination with all the improved parameter, e.g. incubation temperature, amount of antibody and substrate, it would have been prima facie to reach to a shorter time of less than 30 min (e.g. 29 min).  Again, it is within one ordinary skill in the art to have been motivated to save time for the assay. 

With regard to claim 15-16, it is noted washing twice times on the plate can be considered less than 10 min as an improvement (See Sittampalam Table 1). Note, the specification Table 3 indicates an improvement from 15 min to 10 min on the B12 conjugate pretreatment. 


Claims 1-5, 7-9 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grandke (I) (Anal. Bioanal. Chem. 2013 405:1601-1611) in view of Dayel, Grandke (II)(Anal. Methods 2012 4: 901-905) or Dementieva (US 20070172904).

Grandke (I) teaches a quality assurance used in an immunoassay performance. Grandke (I) took several parameters into consideration and experimenting thereof to reach an optimal immunoassay for the sample (See Abstract and Introduction). 

As to the steps in the claim, Grandke (I) teaches diluting samples (see sample preparation at page 1603; for example, 7g/250 ml water) followed by further diluting into standard curve (from 0.001 µg/L to 50 µg/L; see Figures 1 and Figure 3). This satisfies at least 10-fold dilution. Note, using diluted samples for a pilot testing (e.g. optimization) is routine practice in the art to save samples for subsequent analysis. 

less reagents (See section 0141, 0146).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Dayel to use smaller volume samples for the assay in order to save sample and other necessary reagents for the cost-benefits.

Grandke (I) stated “[o]nly the methods yielding the best results regarding signal intensity and sensitivity over a wide measurement range are reported for comparison” (page 1603, right column). And “[o]ther parameters exploited for optimization included buffer composition and pH as well as the concentrations and incubation times of the substrates and antibodies used” (page 1603, right column).

One ordinary skill in the art can glean from the above statement a routine preliminary optimization (i.e. improving) has taken place, including determining whether the altering steps, such as buffer composition or pH or concentration of the substrate or antibodies (read on claim 1 (i)), or incubation time (read on claim 1 (iii)) would impact the immunoassay. 

Although Grandke (I) did not outlined the detailed steps, nevertheless such steps, e.g. comparing the baseline assay with the revised assay (i.e. changed parameter), would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because comparison between the original baseline assay with the revised assay merely require routine practice in the art. One artisan in the field can readily observe the difference from the results whether the manipulated parameters (e.g. changed buffer, or substrate, or pH or incubation time) offer better results.  Moreover, it is noted that Grandke (I) uses casein as blocking solution for reducing non-specific binding (See page 1604, Indirect Competitive Format). It is known in the art that sucrose, dry milk, polyvinyl alcohol or bovine serum albumin can also be used as blocking agent in the immunoassay (See Dementieva, section 0063). Thus one ordinary skill in the art would have been motivated to test different blocking agents as taught 

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to reduce non-specific binding for the immunoassay, and there were a number of methodologies available to do so (see above).  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

As to the incubation temperature (claim 1, step (ii) and claim 11), Grandke (I) was silent, i.e. staying with room temperature. 
However, Grandke (II) explored the effects on temperature for the immunoassay (See Abstract). It is well-known in the field that increase temperature may shorten the incubation time (i.e. saving time). Nevertheless the range of the temperature needs to be determined to avoid the disruption of (or damaging) necessary tertiary protein structure in the assay. Grandke (II) observed some improvement in sensitivity by manipulating the temperature, 4 οC, 21 οC or 37 οC.  (See Abstract and Conclusion, page 905). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Grandke (II) to further explore the effects of temperature because the parameters involved in immunoassay also include the temperature other than buffer, pH, concentration of substrate, incubation time, and one ordinary skilled in the art would have been motivated to test the parameters involved in the assay for better sensitivity, specificity, cost-benefits or time-saving format. 



With regard to claims 2 and 11, Grandke (II) also uses smaller volume, i.e. 150 µl < 250 µl (see page 902, left column). Again, using small portion from the sample (i.e. more fold dilution) is within routine practice in the field (See above discussion).  In addition, Dayel also teaches using smaller volume of sample (5, 10, 15, 20, 25, 30…100 µl)(see section 015).

With regard to claim 5, at least the different substrates were used, ABTS, TMB, HPPA, pNPP or MUP by Grandke (I) (See Materials and Methods).

With regard to claim 6, at least three temperate, i.e. 4, 21 and 37 οC were studied by Grandke (II). 

With regard to claim 7, 17 and 18 the volume range, i.e. less than 10 µl, it all depends on the concentration of the stock solution. For instance, if higher stock solution, then the aliquot volume would have been prima facie obvious less, e.g. 10 or 5 µl, for the standard curve concentration range. Alternatively, moreover, Dayel teaches using 5, 10, 15, 20, 30, 50, 100 µl smaller volume sample for the assay (see above).

With regard to claim 8, the steps of incubation time or temperature or concentration of antibody or substrate are changed for the study Grandke (I).

With regard to claim 10, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the optimized ELISA assay to biological samples, such as urine or blood or stool, with reasonable expectation of success absence of evidence to the contrary. Moreover, Dayel teaches using blood or serum samples for testing (See section 007-009). 


With regard to claim 11-13, the results were read by array optical reader (See Materials and Methods)(I)(II). 

The followings are references related to optimization assay but not cited as prior art for office action. 

Hart et al. “Optimization of a Digoxigenin-Based Immunoassay System for Gene Detection in Arabidopsis thaliana”  (J. Biomolecular Techniques 2009 20:96-100)

Lattanzio et al.  “Multiplex Dipstick Immunoassay for Semi-Quantitative Determination of Fusarium mycotoxins in Cereals”  (Analytica Chimica Acta 2012 718:99-108) 

					Conclusion 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641